Citation Nr: 1003755	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for tendonitis of the 
left ankle.

3.  Entitlement to service connection for tendonitis of the 
right hip, to include as secondary to a service-connected 
disability.

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs






ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  Subsequently, the claims 
file was returned to the jurisdiction of the RO in 
Montgomery, Alabama.

The Board notes that during the course of this appeal, 
specifically in his July 2008 VA Form 9, the Veteran appears 
to assert entitlement to service connection for plantar 
fasciitis.  This issue is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran is 
currently diagnosed with a right ankle disability.

2.  The evidence of record does not show that the Veteran is 
currently diagnosed tendonitis or other disability of the 
left ankle.

3.  The evidence of record does not indicate that any 
currently diagnosed osteoarthritis of the right hip is 
etiologically related to the Veteran's period of active 
service or to any incidents therein (to include 
presumptively), nor proximately due to, the result of or 
chronically aggravated by a service-connected disorder.


4.  The evidence of record does not indicate that any 
currently diagnosed low back disorder is etiologically 
related to the Veteran's period of active service or to any 
incidents therein (to include presumptively), nor proximately 
due to, the result of or chronically aggravated by a service-
connected disorder.


CONCLUSIONS OF LAW

1.  A claimed right ankle disability was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Tendonitis of the left ankle was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

3.  Tendonitis of the right hip, diagnosed as osteoarthritis 
of the right hip, was not incurred in or aggravated by active 
service, nor may service incurrence be presumed, and was not 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

4.  A low back disorder, diagnosed as disc desiccation at the 
L5-S1 level associated with disc bulging, was not incurred in 
or aggravated by active service, nor may service incurrence 
be presumed, and was not proximately due to, the result of, 
or chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  



							[Continued on Next Page]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in December 2005.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was not provided to 
the Veteran; however, this deficiency is not shown to 
prejudice the Veteran.  Because in the decision herein, the 
Board denies service connection for the four claimed 
disabilities on appeal, no disability rating or effective 
date is being, or is to be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

In regard to the Veteran's claims for service connection, VA 
examinations were not conducted.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is: (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination of either ankle is not needed 
because the medical evidence of record shows that the Veteran 
does not have a current left ankle disability or a current 
right ankle disability.  The Board also finds that VA 
examinations of the right hip and lower back are not 
necessary in this case.  During his 20-year period of active 
duty, there is only one record indicating treatment for the 
right hip (in May 1988) and treatment for the back (in 
February 1977).  The Board notes that a periodic examination 
in May 1988 and his retirement examination in February 1995 
revealed no abnormalities of the right hip and the back.  
Such a long period of time, showing no complaints or 
treatment for the right hip and back during service up to and 
through retirement, does not support granting the Veteran an 
examination in this case.  

The information and evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra.  The Veteran does not contend that he sought 
medical treatment for his right hip and lower back on other 
occasions during service, but rather that each condition is 
somehow related to his asserted ankle disorder or to plantar 
fasciitis.  However, as explained below, the Veteran is not 
entitled to service connection for either claimed ankle 
disorder and is not service-connected for plantar fasciitis, 
so secondary service connection will not avail the Veteran 
for his right hip and back claims.  As there is no claim that 
service treatment records not found within the claims file 
could bolster his hip and back claims, there is no relevant 
medical information available which could be located on 
Remand.  

The notice requirements pertinent to the issues on appeal 
have been met.  The duty to assist also has been fulfilled as 
post-service Army Medical Center records relevant to these 
matters were obtained.  The Board finds that the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
laws and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Ankles

The Veteran contends that he should be service connected for 
injuries to both ankles during service.  Specifically, the 
Veteran asserts that he suffers currently suffers from ankle 
disorders that are related to recurrent ankle injuries he 
sustained during service. 

A November 1976 service treatment record revealed that the 
Veteran complained of a sprained left ankle for one day after 
playing basketball.  The left ankle was swollen with 
tenderness noted.  He was treated with cold applications and 
an Ace bandage.  

Records dated in June 1977 revealed that the Veteran 
complained of left ankle pain running up the leg towards the 
knee.  A history of twisting the ankle four to five times was 
noted.  An examination of the left ankle showed no swelling 
and good range of motion.  Probable tear of a ligament was 
noted and the left ankle was placed in a short leg walking 
cast for four weeks.  The Veteran was told to use crutches 
for two days, and placed on profile for 30 days for a chronic 
ankle sprain.  

In October 1977 the Veteran complained of pain in his left 
ankle for the past two days when he played basketball.  The 
pain radiated up the leg from the heel and increased on 
turning the ankle to the right.  It was very tender with some 
slight swelling noted.  The examiner noted a possible torn 
ligament and diagnosed a first degree sprain.  The ankle was 
wrapped in an Ace bandage and two-week restrictions were 
placed on the Veteran's running, jumping and standing for 
prolonged periods.  

A May 1978 service treatment record noted a history of pain 
in the left foot and that the Veteran had pain for a month in 
both ankles.  He complained of numbness when running and 
walking.  Range of motion was deemed good with no 
discoloration of either ankle.  Examination was normal.  

Records in August 1978 noted that the Veteran twisted his 
right ankle while playing basketball.  On examination, he had 
full range of motion with no swelling or deformity.  
Diagnosis was a sprained ankle.  He was told to take aspirin, 
use an Ace bandage, and avoid physical training for three 
days.  

Records in October 1978 noted that the Veteran had complained 
of right ankle pain since August.  There was full range of 
motion and no swelling.  The Veteran was told to use an Ace 
bandage three times a day and returned to duty.  

A November 1983 service treatment record noted that the 
Veteran complained of a weak left ankle and that pain 
increased when he came down on the left foot while running.  
It was noted that range of motion of the ankle appeared 
limited with pain.  He was told to wrap his ankle when doing 
physical training and returned to duty.  

In July 1990, the Veteran complained that the left ankle 
became numb after running and that pain was worse while 
running but eased off after running.  An X-ray study was 
negative and the examiner noted tendonitis of the left ankle.  

The report of the Veteran's 1995 service retirement 
examination revealed no abnormalities of the ankles, the 
musculoskeletal system, or of the lower extremities.  On his 
contemporaneous report of medical history the Veteran noted 
that his right ankle went numb after exercise, but the 
examiner noted the examination was normal.

Post-service, Army health center medical records dated in 
October 2005 and December 2005 showed that the Veteran 
complained of chronic ankle pain and had no traumatic injury.  
Both ankles were deemed normal after examination with no 
tenderness or abnormal motion noted.  An X-ray film of the 
right ankle showed no apparent fracture or dislocation or 
calcaneal spur formation.  

Post-service medical records dated in January 2008 and 
February 2008 noted ankle joint pain as one of the Veteran's 
medical problems.  However, these records noted no swelling 
or stiffness or symptoms in his legs and feet limiting his 
activities of daily living.  It was noted that a tendon below 
the ankle did not slip out of place.  The musculoskeletal 
system was noted as normal.  Plantar fasciitis, rather than 
some ankle disorder, was diagnosed.  

Even assuming that the Veteran did incur a chronic injury to 
either his left ankle, his right ankle, or to both ankles 
during service, the Board finds that service connection for 
either is not warranted in this case.  The medical evidence 
of record noted above demonstrates that the Veteran does not 
have a current disability related to his right ankle or to 
his left ankle.  The Board notes that pain, alone, without 
evidence of an underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  Therefore, the 
preponderance of the evidence is against the Veteran's 
claims, and entitlement to service connection for a right 
ankle disability and for tendonitis of the left ankle must be 
denied.  

Right Hip

The Veteran contends that his right hip disability began 
while he was on active duty, and/or that his service-
connected ankle condition contributed to his right hip 
condition.  In his July 2008 VA Form 9, Substantive Appeal, 
the Veteran contends that his right hip disorder was related 
to his plantar fasciitis, which was diagnosed after his 
discharge from service.  

Service treatment records noted that in May 1988 the Veteran 
had complained of right hip pain for two days after driving 
to Alabama.  Assessment was tendonitis of the right hip.  He 
was given Motrin and released from physical training for a 
week.  A periodic examination at the end of May 1988 and his 
February 1995 service retirement examination both revealed no 
abnormalities of the hips, the musculoskeletal system or of 
the lower extremities.

Post-service, a June 2007 private X-ray film of the hips and 
pelvis noted apparent degenerative narrowing of the right hip 
joint consistent with osteoarthritis with a suspicion of mild 
degenerative change of the right hip.

Post-service medical records from the Fox Army Medical Center 
dated in January 2008 and February 2008 noted osteoarthritis 
of the hip as one of the Veteran's medical problems.  
However, these medical records noted no swelling or stiffness 
or symptoms in his hips limiting his activities of daily 
living.

Based upon the evidence of record, the Board finds that the 
preponderance of the e evidence is against the Veteran's 
claim that a right hip disability, currently diagnosed in 
post-service Army health center medical records as 
osteoarthritis of the right hip, was not incurred as a result 
of any established event, injury, or disease during service.  
As noted above, service treatment records indicate one 
treatment for tendonitis of the Veteran's right hip, but an 
examination several weeks later and his retirement 
examination seven years later both failed to note any 
abnormality with the right hip or the musculoskeletal system 
or the lower extremities.  Based upon the current medical 
evidence of record, there is little doubt that the Veteran 
has a current right hip disability consistent with 
osteoarthritis and not tendonitis.  However, this current 
right hip disability was diagnosed sometime after the 
Veteran's discharge from service in 1995 and notation of the 
disorder in post-service medical records is dated only in 
2008.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Moreover, there is no evidence that any current 
osteoarthritis of the right hip is related to service.  In 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. at 253.  The Veteran has 
presented no such competent medical evidence.  None of the 
evidence of record contains a statement given by a medical 
examiner which provides a persuasive nexus between the 
Veteran's diagnosed right hip disorder and his period of 
military service.  

Presumptive service connection also is not warranted for the 
Veteran's claim for service connection for a right hip 
disability because there is no evidence in the record that 
any degenerative changes to the hip developed within one year 
of the Veteran's separation from active duty in 1995.  See 
38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection for 
tendonitis of the right hip on either a direct or presumptive 
basis is not available in this case.  

The Board also notes that secondary service connection is not 
warranted for this claim as the Board has decided against a 
grant of service connection for a right ankle disability or 
for tendonitis of the left ankle (see discussion above) and 
he is not service-connected for plantar fasciitis, and the 
Veteran may not be awarded secondary service connection based 
on a disorder that is not already service-connected.  See 
38 C.F.R. § 3.310.  Therefore, the Veteran's claim for 
service connection for tendonitis of the right hip, to 
include as secondary to a service-connected disability, must 
be denied.

Back

In his claim the Veteran contends that his low back 
disability began while he was on active duty, and/or that his 
service-connected ankle condition contributed to his low back 
condition.  In his July 2008 VA Form 9, Substantive Appeal, 
the Veteran contends that his low back pain was related to 
his plantar fasciitis, which was diagnosed after his 
discharge from service.  

A February 1977 service treatment record indicated that the 
Veteran complained of an injured back after he claimed he 
fell off a truck four days before.  He said he felt a sharp 
pain in the center of his spine when running.  Examination 
revealed normal curvature of the spine and no discoloration 
or swelling.  His February 1995 service retirement 
examination revealed no abnormalities of the spine or of the 
musculoskeletal system.  

Post-service, a December 1999 magnetic resonance imaging 
(MRI) scan of the lumbar spine found disc desiccation at the 
L5-S1 level associated with disc bulging with no evidence for 
focal disc herniation, stenotic change, or significant 
posterior facet abnormality.  A review of the scan in 
February 2000 by Dr. T.G.M. revealed no clear cut herniated 
disc.  The physician found some desiccation of the L5/S1 
disc, but that no herniation was seen.  He wrote that in view 
of the negative MRI, a negative EMG, and a normal 
neurological examination, he would treat the Veteran 
conservatively with an occasional medication.  It also was 
noted that the Veteran's back pain radiated down into the 
right lower extremity raising a possibility of right 
lumbosacral radiculopathy.  However, Dr. T.G.M. thought that 
the Veteran's excellent neurological examination and normal 
activities of daily living spoke against any significant 
problem.  The physician thought it quite possible that the 
Veteran might have had a small ruptured L5/S1 disc which 
caused some L5 radiculopathy or root irritation at times.

Post-service medical records from the Fox Army Medical Center 
dated in January 2008 and February 2008 noted lower back pain 
as one of the Veteran's medical problems.  However, these 
records noted there was no back pain at that time.

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
that any current low back disorder or pain was not incurred 
as a result of any established event, injury, or disease 
during active service.  The Board notes that there is no 
medical evidence of a chronic back problem during service, 
only that the Veteran complained of back pain once in 
February 1977.  However, when he was examined for separation 
from service 18 years later, there was no notation of any 
back or spinal abnormality.  Medical records associated with 
the claims file show that some degenerative changes to the 
spine were diagnosed in the December 1999 to February 2000 
time period.  The Board notes that the passage of significant 
time between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson, 
230 F.3d at 1333.  In addition, there is no evidence of any 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson, 12 Vet. App. at 253.  
The Board also notes that secondary service connection is not 
warranted for this claim as the Board has decided against a 
grant of service connection for a right ankle disability or 
for tendonitis of the left ankle (see discussion above) and 
he is not service-connected for plantar fasciitis, and the 
Veteran may not be awarded secondary service connection based 
on a disorder that is not already service-connected.  See 
38 C.F.R. § 3.310.  Therefore, the Veteran's claim for 
service connection for low back pain, to include as secondary 
to a service-connected disability, must be denied.

Moreover, presumptive service connection is not warranted for 
the Veteran's claim for service connection for low back pain 
because there is no evidence in the record that any 
degenerative changes to the back developed within one year of 
the Veteran's separation from active duty in 1995.  See 
38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection for 
low back pain on either a direct or presumptive basis is not 
available in this case.  

Conclusion

The Board has considered the assertions that the Veteran and 
his representative have advanced on appeal.  However, the 
Veteran and his representative cannot establish a service 
connection claim on the basis of their assertions alone under 
the circumstances of this case.  While the Board does not 
doubt the sincerity of the Veteran's belief that troubles 
with his ankles in service have led to current ankle 
disorders and that his right hip and lower back conditions 
are also related to those ankle complaints, or to service, or 
to his later-diagnosed plantar fasciitis, these claims turn 
on medical matters; whether he has any current ankle 
disability and the relationship between a current disability 
and service or a current disability and any other service-
connected disability.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay 
person without the appropriate medical training or expertise, 
the Veteran and his representative simply are not competent 
to render a probative (i.e., persuasive) opinion on such 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the assertions 
of the Veteran and his representative in this matter simply 
do not constitute persuasive evidence in support of the 
Veteran's claims.

For the foregoing reasons, the claims for service connection 
for a right ankle disability, for tendonitis of the left 
ankle, for tendonitis of the right hip, and for low back 
pain, must be denied.  In arriving at the decision to deny 
these claims, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a right ankle disability is denied.

Service connection for tendonitis of the left ankle is 
denied.

Service connection for tendonitis of the right hip, to 
include as secondary to a service-connected ankle disability, 
is denied.

Service connection for a low back disorder, to include as 
secondary to a service-connected ankle disability, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


